—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated January 11, 1993, which granted the defendants’ motion for summary judgment on the ground that the plaintiff Carol Mauro did not suffer a serious injury, and dismissed the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
We find that the Supreme Court erred in granting summary judgment to the defendants in this case. The defendants’ own submissions, which include a report from the defendants’ own examining physician, indicate that the plaintiff Carol Mauro suffered some hearing loss as a result of the automobile accident with the defendants. There is also evidence in the record that Carol Mauro suffered from the hearing loss up to two years after the accident. Therefore, there was evidence of a "serious injury” within the meaning of the Insurance Law (see, Insurance Law § 5104 [a]; § 5102 [d]; Scheer v Koubek, 70 NY2d 678; Licari v Elliott, 57 NY2d 230; Lopez v Senatore, 65 NY2d 1017, 1020; Partlow v Meehan, 155 AD2d 647, 648; Petrone v Thornton, 166 AD2d 513, 514; Redmond v Schultz, 152 AD2d 823). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.